Name: Commission Regulation (EEC) No 3488/90 of 30 November 1990 laying down transitional measures for the application of consumption aid for olive oil in Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/88 Official Journal of the European Communities 1 . 12. 90 COMMISSION REGULATION (EEC) No 3488/90 of 30 November 1990 laying down transitional measures for the application of consumption aid for olive oil in Spain and Portugal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 and 257 thereof, Whereas Council Regulation (EEC) No 3416/90 of 27 November 1990 on the introduction of consumption aid for olive oil in Spain and Portugal (') fixes the initial amounts of aid in those countries ; whereas these amounts are valid for the period 1 January to 31 October 1991 subject to the transitional measures taken in compliance with Articles 90 and 257 of the Act of Accession ; Whereas, in order to avoid serious disturbances on the olive oil market during the passage from the standstill scheme for oils and fats to the new scheme, and taking into acocunt the transitional measures already taken for sunflower seeds, the implementation of consumption aid in Spain and Portugal should be brought forward to 1 December 1990 ; Article 1 The amounts of consumption aid fixed by Regulation (EEC) No 3416/90 shall be applied in Spain and Portugal from 1 December 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 330, 29. 11 . 1990, p. 6.